CHRISTIAN, Judge.
The offense is forgery as denounced in article 1006, Penal Code; the punishment, confinement in the penitentiary for five years.
The instrument alleged to have been forged was a deed of trust covering lot 3 in block 2 of the Q-Bone addition to the city of Fort Worth. The purpose of the deed of trust was to secure F. W. Skiles in the payment of a note for $400. The date of the transaction was February 23, 1929. The circumstances surrounding the execution of the instruments are the same as those disclosed in the opinion in Walter Shropshire v. State of Texas (Tex. Cr. App.) 57 S.W.(2d) 108, this day delivered. An interval of approximately three weeks separated the present transaction from that upon which the prosecution was predicated in Shropshire v. State, supra. The same questions are presented in the two cases.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.